DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first bottom region, first top region, second top region, second bottom region, fourth top region, fourth bottom region, and the steps of forming a second barrier layer on the second spacers, on the fourth spacers, in the second recesses, and on the second recesses, after removing the discrete sacrificial layers, etching the second barrier layer, the second spacers, and the fourth spacers, until the second top regions and the fourth top regions are removed; and removing the second barrier layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Syun et al. (US 2016/0240386).
With regard to claim 1, Syun teaches, in Figs 2-11, a fabrication method of a semiconductor device, comprising: providing a to-be-etched material layer (10); forming a plurality of discrete sacrificial layers (Fig 5, 50’) on the to-be-etched material layer; forming first initial spacers (60) on sidewalls of each of the discrete sacrificial layers, wherein each first initial spacer includes a first bottom region (region below 60S) and a first top region (60S) on the first bottom region; removing the discrete sacrificial layers (Fig 8); removing the first top region of each first initial spacer to form a first spacer from each first bottom region (Fig 7); forming second spacers (Fig 9, 50) on sidewalls of each of the first spacers, wherein each second spacer includes a second bottom region (region below top surface of 60’) and a second top region (region above top surface of 60’) on the second bottom region; removing the first spacers (Fig. 10); removing the second top regions by etching ([0030]); and etching the to-be-etched material layer by using the second spacers as a mask (Figure 11).
With regard to claim 12, Syun teaches, in Figs 2-11, that two adjacent second spacers have a same height (see figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syun et al. (US 2016/0240386).
With regard to claim 2, Syun teaches most of the limitations of this claim, as set forth above with regard to claim 1.  
Syun also teaches, in Figs 2-11, after removing the second top regions (Fig 10), the to-be-etched material layer is etched by using the second bottom regions as a mask (Fig. 11).
Syun does not explicitly teach that the second top regions are removed after the first spacers are removed.
It has been held that mere selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Syun with the differing order of performing process steps as no new or unexpected results are found.
With regard to claim 10, Syun teaches, in Figs 2-11, that in a direction perpendicular to the top surface of the to-be-etched material layer, a size of the first top regions is about 10% to about 20% of a size of the first bottom region ([0018], bottom region height of 50-250 Å; [0024], top height of 10-20 Å).
With regard to claim 11, Syun teaches, in Figs 2-11, forming a semiconductor structure, including a PMOS transistor, an NMOS transistor, a resistance, a capacitance, or a combination thereof, in the to-be-etched material layer ([0010]).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syun et al. (US 2016/0240386) in view of Tseng et al. (US 2017/0372974).
With regard to claim 3, Syun teaches most of the limitations of this claim, as set forth above with regard to claim 2.  
Syun does not explicitly teach forming fourth spacers on sidewalls of the first spacers when forming the second spacers; wherein: two ends of each fourth spacer are connected to an adjacent second spacer respectively; the fourth spacers and the adjacent second sidewalls together form ring structures; each fourth spacer includes a fourth bottom region and a fourth top region on the fourth bottom region; a top of each fourth bottom region is coplanar with a top of each second bottom region; the fourth top regions are removed when removing the second top regions by etchings; after removing the second top regions and the fourth top regions by etching, the fourth bottom regions of the fourth spacers are removed; and after removing the fourth bottom regions of the fourth spacers, the to-be-etched material layer is etched by using the second bottom regions of the second spacers as a mask.
Tseng teaches, in Figures 4A-7B, forming fourth spacers (112A) on sidewalls of the first spacers (108) when forming the second spacers (112B); wherein: two ends of each fourth spacer are connected to an adjacent second spacer respectively (see Fig. 4A); the fourth spacers and the adjacent second sidewalls together form ring structures (see Fig. 4A); each fourth spacer includes a fourth bottom region (in 104) and a fourth top region (in 106) on the fourth bottom region; a top of each fourth bottom region is coplanar with a top of each second bottom region (see figures); the fourth top regions are removed when removing the second top regions by etchings (Fig. 6B); after removing the second top regions and the fourth top regions by etching, the fourth bottom regions of the fourth spacers are removed (Fig. 7A); and after removing the fourth bottom regions of the fourth spacers, the to-be-etched material layer is etched by using the second bottom regions of the second spacers as a mask ([0015]) to allow, “for monitoring the process conditions and fine-tuning the fabrication processes for the final pattern derived from the main pattern,” ([0013]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Syun with the fourth spacer processing of Tseng to allow for monitoring the process conditions and fine-tuning the fabrication processes for the final pattern derived from the main pattern.
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or render obvious claimed limitations of there are second recesses between adjacent second spacers and between adjacent fourth spacers, after removing the first top regions but before removing the second top regions and the fourth top regions; and a process to remove the second top regions and the fourth top regions includes: forming a second barrier layer on the second spacers, on the fourth spacers, in the second recesses, and on the second recesses, after removing the discrete sacrificial layers, etching the second barrier layer, the second spacers, and the fourth spacers, until the second top regions and the fourth top regions are removed; and removing the second barrier layer, as set forth in claim 4, when taken in concert with the limitations of the base and intervening claims.  Claims 5-9 depend from claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829